Citation Nr: 1008325	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, evaluated as 40 percent disabling from September 9, 
2004 and as 30 percent disabling from November 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960 
and from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

New evidence was recently received by the Board, which was 
not accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  As this matter is being 
remanded, however, the Board finds no prejudice in proceeding 
to review the appeal at this time.

As noted, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran was originally granted service connection for 
bilateral hearing loss in May 1987 and assigned a 20 percent 
evaluation. In March 2006, the evaluation was increased to 40 
percent effective September 9, 2004 and then a 30 percent 
evaluation was assigned effective November 17, 2005.

This matter previously came before the Board and was remanded 
for additional development in July 2009.  At that time, it 
was noted that a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2008); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
case, however, the Veteran contends that the currently 
assigned evaluation does not adequately reflect the severity 
of his disability.  In this regard, in April 2006, the 
Veteran submitted written remarks indicating that he lost his 
job because of hearing loss and that he was unable to work 
because of his hearing loss.  In June 2007, the Veteran 
submitted a statement explaining that he recently lost his 
job as a bailiff in a juvenile court because the Judge felt 
unsafe due to his poor hearing.

Shortly thereafter, in the July 2009 Appellant's Brief, the 
Veteran's representative argued that an extraschedular rating 
was warranted. See 38 C.F.R. § 3.321(b)(1) (2008). The Board 
observed in the July 2009 Remand that in Floyd v. Brown, 9 
Vet. App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, "the 
regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Floyd, 9 Vet. App. At 95.

In light of the Veteran's recent report of having lost his 
job specifically due to his hearing loss disability, the 
Board determined that referral for extraschedular 
consideration was warranted.

The record reflects that the AMC subsequently undertook 
additional development in this case by obtaining additional 
treatment records and soliciting additional statements from 
the Veteran.  The AMC then readjudicated the issue on appeal.  
There is no indication, however, that the AMC referred the 
matter of the increased evaluation for bilateral hearing loss 
to either the Under Secretary for Benefits, or the Director 
of Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1), as instructed in the Board's 
Remand.  

The Court has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, this claim must once again be remanded to 
ensure for referral for extraschedular consideration.

Also, there appears to be some confusion regarding the 
appellant's appointed representative in his claim on appeal.  
In a December 1989 Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22), 
the appellant designated the Disabled American Veterans to 
represent him in his appeal.  A letter was recently received 
from a private attorney who indicated that he had been 
retained to represent the Veteran in this appeal, but the 
Disabled American Veterans has also continued to submit 
argument on his behalf.  As a claimant can only have one 
representative, clarification is in order as to who he wishes 
to have represent him in this appeal.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
clarify who, if anyone, he wishes to 
represent him before the Board.  
Appropriate documentation should be 
provided so as to allow him to designate a 
representative.

2.  Thereafter, whether or not the Veteran 
submits any additional evidence, the 
matter of the increased evaluation for 
bilateral hearing loss must be referred to 
either the Under Secretary for Benefits, 
or the Director of Compensation and 
Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The Board 
specifically directs the attention of the 
reviewing official to the Veteran's 
statements that he lost his job due to his 
hearing loss disability.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto. The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


